 

 

Exhibit 10.1

 

July 9, 2018

 

STRICTLY CONFIDENTIAL

 

IsoRay, Inc.

350 Hills Street, Suite 106

Richland, Washington 99354

 

Attn: Lori A. Woods, Interim Chief Executive Officer

 

Dear Ms. Woods:

 

This letter agreement (this “Agreement”) constitutes the agreement between
IsoRay, Inc. (the “Company”) and H.C. Wainwright & Co., LLC (“Wainwright”), that
Wainwright shall serve as the exclusive placement agent or underwriter, as
applicable, for the Company in connection with a proposed offering (the
“Offering”) of securities (the “Securities”) of the Company during the Term (as
hereinafter defined) of this Agreement. The terms of the Offering and the
Securities issued in connection therewith shall be mutually agreed upon by the
Company and Wainwright and nothing herein implies that Wainwright would have the
power or authority to bind the Company and nothing herein implies that the
Company shall have an obligation to issue any Securities. It is understood that
Wainwright’s assistance in an Offering will be subject to the satisfactory
completion of such investigation and inquiry into the affairs of the Company as
Wainwright deems appropriate under the circumstances and to the receipt of all
internal approvals of Wainwright in connection with the transaction. The Company
expressly acknowledges and agrees that Wainwright’s involvement in an Offering
is strictly on a reasonable best efforts basis and that the consummation of an
Offering will be subject to, among other things, market conditions. The
execution of this Agreement does not constitute a commitment by Wainwright to
purchase the Securities and does not ensure a successful Offering of the
Securities or the success of Wainwright with respect to securing any other
financing on behalf of the Company. Wainwright may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering.

 

A.     Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

 

 

1.

Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 6.0% of the aggregate
gross proceeds raised in each Offering.

 

 

2.

Warrant Coverage. The Company shall issue to Wainwright or its designees at each
Closing, warrants (the “Wainwright Warrants”) to purchase that number of shares
of common stock of the Company equal to 3.0% of the aggregate number of shares
of common stock placed in each Offering (and if an Offering includes a
“greenshoe” or “additional investment” option component, such number of shares
of common stock underlying such additional option component, with the Wainwright
Warrants issuable upon the exercise of such option). If the Securities included
in an Offering are convertible, the Wainwright Warrants shall be determined by
dividing the gross proceeds raised in such Offering divided by the Offering
Price (as defined hereunder). The Wainwright Warrants shall have the same terms
as the warrants issued to investors in the applicable Offering, except that such
Wainwright Warrants shall have an exercise price equal to 125% of the offering
price per share of common stock (or unit, if applicable) in the applicable
Offering and if such offering price is not available, the market price of the
common stock on the date an Offering is commenced (such price, the “Offering
Price”). If no warrants are issued to investors in an Offering, the Wainwright
Warrants shall be in a customary form reasonably acceptable to Wainwright, have
a term of three (3) years and an exercise price equal to 125% of the Offering
Price.

 

 

3.

Expense Allowance. Out of the proceeds of each Closing, the Company also agrees
to pay Wainwright (a) a management fee equal to 1.0% of the gross proceeds
raised in each Offering; (b) $25,000 for non-accountable expenses; (c) up to
$30,000 for fees and expenses of legal counsel and other out-of-pocket expenses
(to be increased to $100,000 in case of a public Offering); plus the additional
reimbursable amount payable by the Company pursuant to Paragraph D.3 hereunder;
provided, however, that such reimbursement amount in no way limits or impairs
the indemnification and contribution provisions of this Agreement.

 

 

4.

Tail. Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Wainwright introduced to the Company
during the Term or who participated in the Offering, if such Tail Financing is
consummated at any time within the 6-month period following the expiration or
termination of this Agreement.

 

 

5.

Right of First Refusal. If, from the date hereof until the 9-month anniversary
following consummation of each Offering, the Company or any of its subsidiaries
(a) decides to dispose of or acquire business units or acquire any of its
outstanding securities or make any exchange or tender offer or enter into a
merger, consolidation or other business combination or any recapitalization,
reorganization, restructuring or other similar transaction, including, without
limitation, an extraordinary dividend or distributions or a spin-off or
split-off, and the Company decides to retain a financial advisor for such
transaction, Wainwright (or any affiliate designated by Wainwright) shall have
the right to act as the Company’s exclusive financial advisor for any such
transaction; or (b) decides to finance or refinance any indebtedness using a
manager or agent, Wainwright (or any affiliate designated by Wainwright) shall
have the right to act as sole book-runner, sole manager, sole placement agent or
sole agent with respect to such financing or refinancing; or (c) decides to
raise funds by means of a public offering or a private placement of equity or
debt securities using an underwriter or placement agent, Wainwright (or any
affiliate designated by Wainwright) shall have the right to act as sole
book-running manager, sole underwriter or sole placement agent for such
financing. If Wainwright or one of its affiliates decides to accept any such
engagement within five (5) business days following receipt of a formal notice
from the Company, the agreement governing such engagement will contain, among
other things, provisions for customary fees for transactions of similar size and
nature and the provisions of this Agreement, including indemnification, which
are appropriate to such a transaction.

 

 

--------------------------------------------------------------------------------

 

 

B.     Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and end forty-five (45) days
thereafter (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, right of first refusal, tail, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the right to trial by jury will survive any termination or expiration of this
Agreement. Notwithstanding anything to the contrary contained herein, the
Company has the right to terminate the Agreement for cause in compliance with
FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of termination for
cause eliminates the Company’s obligations with respect to the provisions
relating to the tail fees and right of first refusal. Notwithstanding anything
to the contrary contained in this Agreement, in the event that an Offering
pursuant to this Agreement shall not be carried out for any reason whatsoever
during the Term, the Company shall be obligated to pay to Wainwright its actual
and accountable out-of-pocket expenses related to an Offering (including the
fees and disbursements of Wainwright’s legal counsel). During Wainwright’s
engagement hereunder: (i) the Company will not, and will not permit its
representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of an Offering. Furthermore, the Company
agrees that during Wainwright’s engagement hereunder, all inquiries, whether
direct or indirect, from prospective investors will be referred to Wainwright
and will be deemed to have been contacted by Wainwright in connection with an
Offering. Additionally, except as set forth hereunder, the Company represents,
warrants and covenants that no brokerage or finder’s fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other third-party with respect to any Offering.

 

C.     Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information requested by Wainwright for the purpose
of rendering services hereunder and conducting due diligence (all such
information being the “Information”). In addition, the Company agrees to make
available to Wainwright upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in each Offering (the “Offering Documents”)
which shall include any Purchase Agreement (as defined hereunder), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the Company.
Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein. At each Offering, at the request of Wainwright, the Company shall
deliver such legal letters (including, without limitation, negative assurance
letters), opinions, comfort letters, officers’ and secretary certificates and
good standing certificates, all in form and substance satisfactory to Wainwright
and its counsel as is customary for such Offering. Wainwright shall be a third
party beneficiary of any representations, warranties, covenants and closing
conditions made by the Company in any Offering Documents, including
representations, warranties, covenants and closing conditions made to any
investor in an Offering.

 

D.     Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:

 

 

1.

Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel.

 

 

2.

Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Wainwright shall be
a third party beneficiary with respect to the representations and warranties
included in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.

 

 

3.

Escrow and Settlement. In respect of each Offering, the Company and Wainwright
shall enter into an escrow agreement with a third party escrow agent, which may
also be Wainwright’s clearing agent, pursuant to which Wainwright’s compensation
and expenses shall be paid from the gross proceeds of the Securities sold. If
the Offering is settled in whole or in part via delivery versus payment (“DVP”),
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall bear the cost of the escrow agent
and shall reimburse Wainwright for the actual out-of-pocket cost of such
clearing agent settlement and financing, if any, which cost shall not exceed
$10,000.

 

 

4.

FINRA Amendments. Notwithstanding anything herein to the contrary, in the event
that Wainwright determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting agreement) in writing upon the request of Wainwright to
comply with any such rules; provided that any such amendments shall not provide
for terms that are less favorable to the Company than are reflected in this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

E.     Confidentiality. In the event of the consummation or public announcement
of any Offering, Wainwright shall have the right to disclose its participation
in such Offering, including, without limitation, at its cost, “tombstone”
advertisements in financial and other newspapers and journals.

 

F.     Indemnity.

 

 

1.

In connection with the Company’s engagement of Wainwright hereunder, the Company
hereby agrees to indemnify and hold harmless Wainwright and its affiliates, and
the respective controlling persons, directors, officers, members, shareholders,
agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel), as
incurred, whether or not the Company is a party thereto (collectively a
“Claim”), that are (A) related to or arise out of (i) any actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company, or (ii) any actions taken or omitted to be
taken by any Indemnified Person in connection with the Company’s engagement of
Wainwright, or (B) otherwise relate to or arise out of Wainwright’s activities
on the Company’s behalf under Wainwright’s engagement, and the Company shall
reimburse any Indemnified Person for all expenses (including the reasonable fees
and expenses of counsel) as incurred by such Indemnified Person in connection
with investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of Wainwright except for any Claim incurred by the Company
as a result of such Indemnified Person’s gross negligence or willful misconduct.

 

 

2.

The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

 

 

3.

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be satisfactory to the Indemnified Party and provided further that if the
legal counsel to such Indemnified Person reasonably determines that the use of
counsel chosen by the Company to represent the Indemnified Party would present
such counsel with a conflict of interest or if the defendant in, or target of,
any such Claim, includes an Indemnified Person and the Company, and legal
counsel to such Indemnified Person reasonably concludes that there may be legal
defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, such Indemnified Person will employ
its own separate counsel (including local counsel, if necessary) to represent or
defend him, her or it in any such Claim and the Company shall pay the reasonable
fees and expenses of such counsel. If such Indemnified Person does not request
that the Company assume the defense of such Claim, such Indemnified Person will
employ its own separate counsel (including local counsel, if necessary) to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

 

4.

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

 

 

5.

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 

 

--------------------------------------------------------------------------------

 

 

G.     Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.

 

H.     Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 

I.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.

 

J.     Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery or fax, if sent to Wainwright, at the
address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail: lwoods@isoray.com,
Attention: Chief Executive Officer. Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, notices delivered by fax shall be deemed received as of the date and
time printed thereon by the fax machine and notices sent by e-mail shall be
deemed received as of the date and time they were sent.

 

K.     Conflicts. The Company acknowledges that Wainwright and its affiliates
may have and may continue to have investment banking and other relationships
with parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

 

L.     Anti-Money Laundering. To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 

M.     Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof. If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts
(including facsimile or electronic counterparts), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

 

*********************

 

--------------------------------------------------------------------------------

 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

Very truly yours,

 

H.C. WAINWRIGHT & CO., LLC

 

         By: /s/ Mark W. Viklund

Name: Mark W. Viklund

Title: Chief Executive Officer

 

 

 

Accepted and Agreed:

 

IsoRay, Inc.

 

         By: /s/ Lori A. Woods

Name: Lori A. Woods

Title: Interim CEO

 

 

 

 

 

 